Citation Nr: 1822319	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1956 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to TDIU benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In February 2016, the Veteran submitted his Application for Increased Compensation Based on Unemployability in which he reported sole employment with Asplundh Tree Expert Company from January 1962 to December 2000.  In March 2016, the AOJ mailed a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to the Veteran's former employer.  On March 15, 2016, the AOJ's letter was returned as undeliverable because there was "no such number."  Although the letter appears to have been addressed correctly, the record does not reflect that the AOJ has made any additional attempts to contact the Veteran's former employer or obtain an alternate mailing address.  This must be accomplished.

Additionally, on remand, the AOJ should make appropriate efforts to ensure that all pertinent private treatment records and any updated VA records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  Obtain the correct mailing address for the Veteran's employer, Asplundh Tree Expert Company.  Then, send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to Asplundh Tree Expert Company, the employer identified in his February 2016 VA Form 21-8940.  

3.  After completing all indicated development, and any additional development deemed warranted, readjudicate the claim of entitlement to a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


